Filed 11/26/14 P. v. Alexius CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A142313
v.
DONALD PAUL ALEXIUS,                                                 (Lake County
                                                                     Super. Ct. No. CR932497)
         Defendant and Appellant.


         Defendant Donald Paul Alexius appeals from his conviction and resulting
sentence. The conviction followed defendant’s no contest plea to a felony violation of
Penal Code1 section 29800, subdivision (a), felon in possession of a firearm, and his
admission to a March 2004 prior strike conviction.
         Defendant’s counsel has filed an opening brief in which no issues are raised, and
asks this court for an independent review of the record as required by People v. Wende
(1979) 25 Cal.3d 436 (Wende). Counsel has declared that defendant has been notified
that no issues were being raised by counsel on appeal, and that an independent review
under Wende instead was being requested. Defendant was also advised of his right
personally to file a supplemental brief raising any issues he chooses to bring to this
court’s attention. No supplemental brief has been filed by defendant personally.




         1
             All further statutory references are to the Penal Code, unless otherwise indicated.

                                                             1
       We have reviewed the whole record pursuant to Wende, supra, 25 Cal.3d 436 and
People v. Kelly (2006) 40 Cal.4th 106, focusing upon grounds for appeal arising after
entry of the plea. Having done so, we conclude that there is no arguable issue on appeal.
                Procedural and Material Factual Background of Case
       Defendant was charged by information dated January 30, 2014, with being a felon
in possession of a firearm (§ 29800, subd. (a)), and unlawful possession of ammunition
(§ 30305, subd. (a)(1)). The information also alleged, pursuant to section 667,
subdivisions (b) - (i), that defendant had suffered a prior strike conviction (§§ 207, 245,
subd. (a)(1)) in March 2004. The defense filed a motion to suppress, which the
prosecution opposed. Following a hearing on the motion to suppress, the court found that
defendant had been illegally detained, and ordered evidence found on him and his
statements made while detained suppressed.
       On April 23, 2014, defendant completed a written plea waiver form and entered a
no contest plea to the charge of felon in possession of a firearm. Defendant also admitted
the prior strike conviction. In doing so, defendant voluntarily and knowingly waived his
constitutional protections and rights with regard to the charge, including a recognition
that he faced a maximum of six years in state prison in connection with the plea. In
return, the prosecutor dismissed the remaining charge in the information, as well as a
separate pending case against defendant.
       At sentencing on June 9, 2014, pursuant to the terms of the plea agreement, the
court denied probation and imposed a 16-month prison term for the felon in possession of
a firearm offense, doubled by virtue of the prior strike conviction to two years eight
months. Other fines and conditions were imposed as recorded in the record, and
defendant was given one day of actual custody credit against his term. A timely notice of
appeal was filed on June 30, 2014.
                 Conclusions Based Upon Independent Record Review
       Upon our independent review of the record, we conclude there are no meritorious
issues to be argued, or that require further briefing on appeal.



                                              2
      We also discern no error in the plea disposition or in sentencing. The sentence
defendant received, and the restitution fines, and conditions imposed were supported by
the law and facts. At all times defendant was represented by counsel.
                                    DISPOSITION
      The judgment is affirmed.




                                            3
                                               ______________________
                                                Bolanos, J.*


We concur:


______________________
 Reardon, Acting P.J.

______________________
 Rivera, J.




* Judge of the San Francisco City and County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                           4